Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    1 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 1 of ID:
                                                                      10 6231441




             United States Court of Appeals
                           For the First Circuit


 No. 18-1559

                   MARK R. THOMPSON; BETH A. THOMPSON,

                          Plaintiffs, Appellants,

                                      v.

                        JPMORGAN CHASE BANK, N.A.,

                            Defendant, Appellee.


             APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS

                [Hon. Rya W. Zobel, U.S. District Judge]


                                    Before

                      Thompson, Boudin, and Kayatta,
                              Circuit Judges.


      Todd S. Dion on brief for appellants.
      Juan S. Lopez, Jeffrey D. Adams, and Parker Ibrahim & Berg
 LLP on brief for appellee.


                              February 8, 2019
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    2 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 2 of ID:
                                                                      10 6231441



             BOUDIN, Circuit Judge.          Mark and Beth Thompson sued

 JPMorgan Chase Bank ("Chase") for breach of contract and violating

 the statutory power of sale Massachusetts affords mortgagees.

 Mass. Gen. Laws ch. 183, § 21.       The Thompsons alleged Chase failed

 to comply with the notice requirements in their mortgage before

 foreclosing on their property.       The district court granted Chase's

 motion to dismiss for failure to state a claim.

             On June 13, 2006, the Thompsons granted a mortgage to

 Washington Mutual Bank on their house to secure a loan in the

 amount of $322,500.       The mortgage included two paragraphs, both

 standard mortgage provisions in Massachusetts, relevant to this

 appeal.

             First, paragraph 22 required that prior to accelerating

 payment by the Thompsons, Washington Mutual had to provide the

 Thompsons notice specifying:

             (a) the default; (b) the action required to
             cure the default; (c) a date, not less than 30
             days from the date the notice is given to
             Borrower, by which the default must be cured;
             and (d) that failure to cure the default on or
             before the date specified in the notice may
             result in acceleration of the sums secured by
             this Security Instrument and sale of the
             Property.

 In addition, paragraph 22 required Washington Mutual to inform the

 Thompsons of "the right to reinstate after acceleration and the

 right to bring a court action to assert the non-existence of a

 default or any other defense of Borrower to acceleration and sale."


                                     - 2 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    3 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 3 of ID:
                                                                      10 6231441



             Second, paragraph 19 described the Thompsons' right to

 reinstate after acceleration, including the conditions and time

 limitations related to that right.

             If Borrower meets certain conditions, Borrower
             shall have the right to have enforcement of
             this Security Instrument discontinued at any
             time prior to the earliest of: (a) five days
             before the sale of the Property pursuant to
             any power of sale contained in this Security
             Instrument;   (b)   such    other   period   as
             Applicable   Law   might    specify   for   the
             termination of Borrower’s right to reinstate;
             or (c) entry of judgment enforcing this
             Security Instrument.     Those conditions are
             that Borrower: (a) pays Lender all sums which
             then would be due under this Security
             Instrument and the Note as if no acceleration
             had occurred; (b) cures any default of any
             other covenants or agreements; (c) pays all
             expenses incurred in enforcing this Security
             Instrument, including, but not limited to,
             reasonable    attorneys’      fees,    property
             inspection and valuation fees, and other fees
             incurred for the purpose of protecting
             Lender’s interest in the Property and rights
             under this Security Instrument; and (d) takes
             such action as Lender may reasonably require
             to assure that Lender’s interest in the
             Property and rights under this Security
             Instrument, and Borrower’s obligation to pay
             the sums secured by this Security Instrument,
             shall continue unchanged.

             In   2008,    after   the     United   States    Office    of   Thrift

 Supervision      seized   Washington      Mutual   Bank     and   placed    it   in

 receivership      with    the   Federal    Deposit    Insurance       Corporation

 ("FDIC"), FDIC sold the banking subsidiaries to Chase, which became

 the mortgagee on the Thompsons' mortgage.




                                      - 3 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    4 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 4 of ID:
                                                                      10 6231441



             On August 12, 2016, Chase sent default and acceleration

 notices to the Thompsons.      The notices informed the Thompsons that

 (1) their mortgage loan was in default; (2) tendering the past-

 due amount of $200,056.60 would cure the default; (3) the default

 must be cured by November 10, 2016; and (4) if the Thompsons failed

 "to cure the default on or before 11/10/2016, Chase [could]

 accelerate the maturity of the Loan, . . . declare all sums secured

 by the Security Instrument immediately due and payable, commence

 foreclosure proceedings, and sell the Property."

             The notices explained to the Thompsons that they had

 "the right to reinstate after acceleration of the Loan and the

 right to bring a court action to assert the nonexistence of a

 default, or any other defense to acceleration, foreclosure, and

 sale."    The notices also said the Thompsons could "still avoid

 foreclosure     by   paying   the   total    past-due    amount   before    a

 foreclosure sale takes place."

             On November 15, 2017, after the Thompsons failed to cure

 the default, Chase foreclosed on the property and conducted a

 foreclosure sale.       On December 15, 2017, the Thompsons filed a

 complaint in Plymouth County Superior Court, alleging Chase failed

 to comply with the paragraph 22 notice requirements prior to

 foreclosing on their property.       On January 23, 2018, Chase removed

 the suit to the District Court for the District of Massachusetts.




                                     - 4 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    5 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 5 of ID:
                                                                      10 6231441



             Chase then filed a motion to dismiss for failure to state

 a claim.   After opposition and reply, the district court concluded

 that Chase's default and acceleration notice strictly complied

 with paragraph 22, including advising the Thompsons of their post-

 acceleration reinstatement right, and granted Chase's motion to

 dismiss.    The Thompsons now appeal.        They argue that the default

 letter failed to comply strictly with paragraph 22 because the

 letter did not inform the Thompsons of the conditions and time

 limitations    included    in   their   post-acceleration     reinstatement

 right as described in paragraph 19.            They also claim that the

 portion of the notice that specified that the Thompsons could

 "still avoid foreclosure by paying the total past-due amount before

 a foreclosure sale takes place" was inaccurate and misleading,

 though they do not say that their conduct was in any way altered.

             A district court's dismissal for failure to state a claim

 is reviewed de novo, Galvin v. U.S. Bank, N.A., 852 F.3d 146, 153

 (1st Cir. 2017), taking all factual assertions in a complaint as

 true and drawing all reasonable inferences in the plaintiffs'

 favor; but this does not include legal conclusions clothed as

 factual allegations.       Bell Atlantic Corp. v. Twombly, 550 U.S.

 544, 555–56 (2007).       To survive a motion to dismiss, the claim

 must be "plausible."      Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

             In Massachusetts, upon default in the performance of a

 mortgage, a mortgagee may sell the mortgaged property using the


                                     - 5 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    6 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 6 of ID:
                                                                      10 6231441



 statutory power of sale, so long as the mortgage itself gives the

 mortgagee the statutory power by reference.               Mass. Gen. Laws ch.

 183, § 21.        Section 21 requires that, prior to conducting a

 foreclosure sale, a mortgagee must "first comply[] with the terms

 of the mortgage and with the statutes relating to the foreclosure

 of mortgages by the exercise of a power of sale."              Id.

             Because Massachusetts does not require a mortgagee to

 obtain a judicial judgment approving foreclosure of a mortgaged

 property, see U.S. Bank Nat'l Ass'n v. Ibanez, 941 N.E.2d 40, 49

 (Mass. 2011), Massachusetts courts require mortgagees to comply

 strictly with two types of mortgage terms: (1) terms "directly

 concerned with the foreclosure sale authorized by the power of

 sale in the mortgage" and (2) terms "prescribing actions the

 mortgagee must take in connection with the foreclosure sale--

 whether before or after the sale takes place."               Pinti v. Emigrant

 Mortg. Co., 33 N.E.3d 1213, 1220–21 (Mass. 2015).

             The mortgage terms for which Massachusetts courts demand

 strict compliance include the provisions in paragraph 22 requiring

 and prescribing the pre-foreclosure default notice.                   Pinti, 33

 N.E.3d at 1221.      At first glance, Chase's acceleration and default

 notice    appears    to   comply   strictly     with    paragraph    22   in   the

 Thompsons' mortgage.       By its terms, paragraph 22 required Chase to

 "inform    [the     Thompsons]     of    the    right   to   reinstate     after

 acceleration."      Mirroring this language, the notice explained to


                                         - 6 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    7 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 7 of ID:
                                                                      10 6231441



 the   Thompsons    that   they    had   "the   right   to   reinstate   after

 acceleration of the Loan."

             Because paragraph 19, which defines the Thompsons' post-

 acceleration reinstatement right, imposes conditions and time

 limitations on that right, the Thompsons argue that Chase failed

 to comply strictly with paragraph 22's notice requirement by

 failing to inform the Thompsons of the conditions and limitations

 on the reinstatement right.       Paragraph 22, however, instructs that

 Chase inform the Thompsons of their substantive right to reinstate;

 it does not require that Chase describe in detail the procedure

 that the Thompsons must follow to exercise the right or the

 deadlines associated with the right.           And paragraph 19 does not,

 on its own, impose any notice requirements on Chase.

             However, Massachusetts law requires that the paragraph

 22 notice given to the mortgagor be accurate and not deceptive--

 note the possible difference between the two concepts--and the

 Supreme Judicial Court has made clear that inaccuracy or deceptive

 character can be fatal.          In Pinti, the mortgagee's notice said

 that the mortgagors "have the right to assert in any lawsuit for

 foreclosure and sale the nonexistence of a default."              Pinti, 33

 N.E.3d at 1222 (emphasis omitted). This, the Pinti court reasoned,

 could mislead mortgagors into thinking that they could await a

 lawsuit by the mortgagee before attacking the foreclosure.              Id.




                                     - 7 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    8 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 8 of ID:
                                                                      10 6231441



             Here, the notice's additional language--"you can still

 avoid foreclosure by paying the total past-due amount before a

 foreclosure sale takes place"--could mislead the Thompsons into

 thinking that they could wait until a few days before the sale to

 tender the required payment.        Suppose the Thompsons had showed up

 with the payment three days before the sale believing that their

 tender was timely since the notice said that the tender may be

 made before the sale.       The bank would properly have pointed out

 that under paragraph 19 a tender must be made at least five days

 before the sale.

             The Thompsons do not claim to have been prejudicially

 misled, and they certainly did not tender the payment at any time

 before the sale.     The mind of the common-law lawyer is steeped in

 the proposition that a mistake must ordinarily have had an adverse

 impact on the plaintiff or a court will disregard it: no harm, no

 foul.   See, e.g., Shaulis v. Nordstrom, Inc., 865 F.3d 1, 15 (1st

 Cir. 2017) (concluding that fraudulent-misrepresentation claim

 fails because plaintiff did not allege an actionable injury caused

 by defendant's false statement).        But Pinti frees the mortgagor of

 any need to prove that the inaccuracy or deception caused harm:

 "The defendants' assertion that the plaintiffs in this case were

 not prejudiced by any failure to comply with the provisions of

 paragraph    22   misses   the   point.     Paragraph   22   demands   strict

 compliance, regardless of the existence, or not, of prejudice to


                                     - 8 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    9 Date
                                         17 Filed:
                                             Filed 02/08/2019
                                                   02/08/19 Page
                                                               Entry
                                                                 9 of ID:
                                                                      10 6231441



 a particular mortgagor."        Pinti, 33 N.E.3d at 1223 n.20 (citing

 Foster, Hall & Adams Co. v. Sayles, 100 N.E. 644, 646 (Mass.

 1913)).

             After all, the bank is the one writing the notice and

 has ample opportunity and expertise to make it entirely accurate.

 It may take some imagination to consider every possible way it

 could be misleading; but the foreclosure procedure allowed to the

 bank is itself favorable to the bank.             In exchange, both accuracy

 and avoidance of potential deception are conditions of the validity

 of the foreclosure, lifting from the Thompsons the need to show

 prejudice.    The state-court reading of Massachusetts law binds a

 federal court sitting in diversity.          N. Am. Specialty Ins. Co. v.

 Lapalme, 258 F.3d 35, 38 (1st Cir. 2001).

             In sum, the bank had no obligation under paragraph 19 to

 lay out its procedures, but it did have an obligation under

 paragraph 22 to provide notice and, under Pinti, to make anything

 it did say accurate and avoid potential deception.                Words are

 usually elastic, but it does not matter that the purist could well

 think that the notice in this case was potentially deceptive rather

 than   literally    inaccurate     (for     the    Thompsons   could   defeat

 foreclosure by payment before the foreclosure date).            Omitting the

 qualification (that the payment must be tendered at least five

 days before the foreclosure date) in our view rendered the notice

 potentially deceptive.


                                     - 9 -
Case: 18-1559
         Case 1:18-cv-10131-RWZ
                 Document: 27 Page:
                                Document
                                    10  Date
                                         17 Filed
                                             Filed:02/08/19
                                                    02/08/2019
                                                             Page Entry
                                                                  10 of ID:
                                                                        10 6231441



              The Thompson brief squarely raised the objection; the

  bank offered no response to it.       Despite the absence of a claim of

  actual prejudice, the strict-compliance requirement, supported by

  both the Pinti holding and the rationale supplied for the holding,

  invalidates the foreclosure.        The judgment must be reversed, and

  the case remanded for further proceedings consistent with this

  opinion.

              It is so ordered.




                                     - 10 -
